Case 1:19-cv-22300-FAM Document 28 Entered on FLSD Docket 08/23/2019 Page 1 of 2




                           IN THE UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                       Case No. 1:19-cv-22300

  ROLANDO HERNANDEZ,
  and VICTOR DAVALOS AMARO,
  individually and on behalf of all others
  similarly situated,

                 Plaintiffs,
  v.

  PROGRESSIVE AMERICAN
  INSURANCE COMPANY, and
  PROGRESSIVE EXPRESS
  INSURANCE COMPANY,

              Defendants.
  ______________________________________/

       PLAINTIFFS’ NOTICE OF SUPPLEMENTAL AUTHORITY IN SUPPORT OF
        PLAINTIFFS’ OPPOSITION TO DEFENDANT PROGRESSIVE EXPRESS
        INSURANCE COMPANY’S PARTIAL MOTION TO DISMISS PLAINTIFF
              DAVALOS AMARO’S CLAIMS RELATED TO SALES TAX

         Plaintiffs Rolando Hernandez, and Victor Davalos Amaro, (“Plaintiffs”), by and through

  undersigned counsel, hereby notice this Court of the entry of the August 22, 2019 Order entered

  in Paris et al. v. Progressive Amer. Ins. Co., et al., S.D. Fla. Case No. 19-21761-CIV-Dimitrouleas,

  a copy of which is attached as Exhibit 1. That Order supports the arguments in Plaintiffs’

  Opposition to Defendant Progressive Express Insurance Company’s Partial Motion to Dismiss

  Plaintiff Davalos Amaro’s Claims Related to Sales Tax. (D.E. 22.)

         Respectfully submitted on this August 23, 2019, by:




                                                   1
Case 1:19-cv-22300-FAM Document 28 Entered on FLSD Docket 08/23/2019 Page 2 of 2




   /s/ Joshua R. Levine                                     EDELSBERG LAW, PA
   KOPELOWITZ OSTROW                                        Scott Edelsberg
   FERGUSON WEISELBERG GILBERT                              Florida Bar No. 100537
   Jeff Ostrow                                              scott@edelsberglaw.com
   Florida Bar No. 121452                                   Jordan D. Utanski
   ostrow@kolawyers.com                                     Florida Bar No. 119432
   Jonathan Streisfeld                                      utanski@edelsberglaw.com
   streisfeld@kolawyers.com                                 19495 Biscayne Blvd. #607
   Florida Bar No. 117447                                   Aventura, FL 33180
   Joshua R. Levine                                         Telephone: (305) 975-3320
   levine@kolawyers.com
   Florida Bar No. 91807                                    SHAMIS & GENTILE, P.A.
   One West Las Olas, Suite 500                             Andrew J. Shamis
   Fort Lauderdale, FL 33301                                Florida Bar No. 101754
   Telephone: (954) 525-4100                                ashamis@shamisgentile.com
   Facsimile: (954) 525-4300                                14 NE 1st Avenue, Suite 400
                                                            Miami, Florida 33132
   NORMAND PLLC                                             Telephone: (305) 479-2299
   Jacob Phillips, Esq.                                     Facsimile: (786) 623-0915
   Florida Bar No. 120130
   jacob.phillips@normandpllc.com
   Ed Normand, Esq.
   Florida Bar No. 865590
   ed@ednormand.com
   3165 McCrory Place, Suite 175
   Orlando, FL 32803
   Telephone: (407) 603-6031

                                   CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true and correct copy of the foregoing was electronically filed

  with the Clerk of Court by using the CM/ECF system this 23rd day of August 2019, which will

  cause a notice of electronic filing to be served upon all counsel of record.

                                                       /s/ Joshua R. Levine
                                                        Joshua R. Levine




                                                   2
